Citation Nr: 1004349	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  02-05 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUES

1.  Entitlement to service connection for a right forearm 
disability.

2.  Entitlement to service connection for a left forearm 
disability.




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from August 
1996 to November 2000.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the claim for 
entitlement to service connection for a bilateral forearm 
disability.  In December 2000 he relocated to Bronx, New 
York, and his file was transferred to the New York, New 
York, RO. 

In May 2008 the Board remanded the claim for further 
development.  The development has been completed, and the 
case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran is not shown to have a current right forearm 
disability for VA compensation purposes.

3.  The Veteran is not shown to have a current left forearm 
disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  A right forearm disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A left forearm disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a bilateral forearm disability was received in March 2000, 
prior to his separation from service.  Thereafter, he was 
notified of the general provisions of the VCAA by the New 
York RO and the Appeals Management Center (AMC) in 
correspondence dated in May 2004 and June 2008, 
respectively.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified his duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in December 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in June 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and VA treatment records have 
been obtained and associated with his claims file.  The 
Veteran has also been provided with fee-basis and VA 
examinations to assess the current nature and etiology of 
his claimed bilateral forearm disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid 
in substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability, (2) the existence of 
the disease or injury in service, and (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

At the time of the Veteran's November 1994 enlistment 
physical examination, a traumatic scar on the right forearm 
was noted. Service treatment records contained multiple 
complaints of bilateral forearm pain beginning in October 
1997.  The Veteran denied any injuries, but stated that his 
forearms hurt when he was doing [bicep] curls, push-ups, and 
pull-ups.  The initial assessments included soft tissue 
injury of the forearms, and stress reaction bilateral 
forearms/ulna due to overuse.  At that time he was on 
remedial PT for being over the weight limit.  His complaints 
continued into November 1997, and he was treated with HMPs 
(hot moist packs).  By mid-November, the symptoms had 
improved.  In March 1998 treatment records, he expressed the 
same complaints of pain with lifting weights and with 
gripping activities for the past five months.  The 
assessments were rule out stress fracture versus 
myofascial/muscle origin and bilateral ulnar distribution 
forearm pain with possible cubital tunnel involvement.  In 
an electromyogram (EMG) and nerve conduction report dated in 
April 1998, the impression was listed as normal study of the 
bilateral upper extremities; specifically, there is no 
evidence of an ulnar neuropathy.  

In a service treatment note dated in August 1998, the 
Veteran complained of continued bilateral forearm pain since 
October 1997 when he was in remedial PT.  The examiner noted 
that all x-rays and neurology consultations were negative 
for fractures or other disorders.  The assessment was 
possible medial epicondylitis versus other.  In an 
orthopedic consultation report dated in September 1998, the 
Veteran described the same complaints, x-rays were reported 
to be within normal limits, and the assessment was forearm 
muscle strains exacerbated with activity.

In an April 2000 fee-basis VA examination report conducted 
prior to the Veteran's discharge from active service, the 
examiner did not diagnose any forearm condition and noted 
that there were no objective findings of pathology.  A 
September 2000 separation report of medical history listed a 
history of bilateral forearm pain since 1997, negative EMG 
findings in April 1998, and no diagnosis or conclusion.  The 
separation physical examination report referenced the [fee-
basis] physical examination report, and it was noted that 
orthopedic examination had been performed by VA.

Post-service VA treatment records dated from December 2000 
to November 2001 included no complaints or findings related 
to any bilateral forearm problems.

In May 2004, the New York RO requested from the Veteran any 
information that he believed would support his claim.

In July 2005 and July 2007 the Veteran rescheduled a 
requested hearing.  In December 2007 he failed to appear for 
the rescheduled hearing.

Following the Board's May 2008 remand, the AMC wrote to the 
Veteran and again requested any treatment records in his 
possession that pertained to his claimed right and left 
forearm disability, especially those within the last 12 
months.  Then, the RO requested VA treatment records from 
the Bronx VA Medical Center (VAMC) from November 2000 to the 
present.  The only new record received was a February 2002 
physical therapy discharge note for a knee disability.

In a VA orthopedic examination report dated in July 2009, 
the Veteran complained of bilateral forearm pain since 
service.  He denied any injuries and reported that he was 
put on an extensive exercise regimen in service due to 
obesity.  He believed that the exercise program caused his 
bilateral forearm pain.  Following a review of the claims 
folder and physical examination, the examiner diagnosed 
probable subclinical compression neuropathy of the bilateral 
ulnar nerves; no forearm pathology noted.  In an addendum 
dated in October 2009, the examiner reported that an EMG was 
performed in October 2009 that established a diagnosis of 
bilateral carpal tunnel syndrome.  He opined that the 
Veteran's symptom of forearm pain was less likely than not 
related to service.  He explained that forearm pain is not 
related to carpal tunnel pain.

The Board has considered the Veteran's contentions that he 
has a bilateral forearm disability as a result of active 
service, but finds that service connection for a bilateral 
forearm disability is not warranted.

Unfortunately, the Veteran has presented no medical evidence 
showing that he has a current bilateral forearm disability.  
Although the RO and AMC requested medical evidence to 
support his claims, he has provided nothing to show that he 
has a current bilateral forearm disability.  Similarly, he 
failed to attend a requested hearing in which he might have 
presented evidence to support his claims.  In this regard, 
the Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

Despite the documentation that the Veteran has experienced 
pain in both forearms in service and as he reported during 
the post-service VA examination in July 2009, there has 
never been a confirmed diagnosis of any disability of his 
forearms other than pain.  Rather, x-ray and EMG studies 
have repeatedly ruled out any disabilities involving the 
forearms, including cubital tunnel syndrome.  The Board 
notes that pain alone without an underlying disorder is not 
a disability for which service connection may be granted. 
 See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001). 

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2006).  Accordingly, where, as here, 
there is no competent medical evidence establishing that the 
Veteran has a current bilateral forearm disability, the 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
a bilateral forearm disability must be denied because the 
first essential criterion for a grant of service connection 
- evidence of a current bilateral forearm disability - has 
not been met.

For the foregoing reasons, the claim for service connection 
for a bilateral forearm disability must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right forearm 
disability is denied.

Entitlement to service connection for a left forearm 
disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


